PER CURIAM.
The order of the District Court does not finally dispose of the 'claimant’s rights, as its contentions can be asserted on appeal from the final decree, and therefore is not such a final decision as to be appealable. Section 129 of the Judicial Code (Act March 3, 1911, c. 231, 36 Stat. 1134 [Comp. St. 1913, § 1121]) applies only to equity proceedings and .shows that the granting or refusing of an *637interlocutory injunction is not a final decision, because it required the statute to make such orders appealable. Most of the claimant’s reasoning would apply to an order remanding or refusing to remand a cause to the state court because of the citizenship of the parties, but a writ of error cannot be, taken to either order. Chicago & St. Paul R. R. Co. v. Roberts, 141 U. S. 693, 12 Sup. Ct. 123, 35 L. Ed. 905; Bender v. Penna. Co., 148 U. S. 502, 13 Sup. Ct. 640, 37 L. Ed. 537.
Motion granted.